Citation Nr: 9922446	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  95-38 893	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to May 
1987, and from August 1987 to January 1995.  His appeal 
ensues from a March 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).


FINDINGS OF FACT


1.  The veteran did not first enter on active duty after June 
30, 1985.

2.  The veteran had remaining eligibility for Chapter 34 
educational assistance as of December 31, 1989.

3.  The veteran was on active duty during the period 
extending from October 19, 1984 to July 1, 1985, and 
continued on active duty without a break in service through 
June 30, 1985.  

4.  After June 30, 1985, the veteran did not serve at least 
three years of continuous active duty, and he was not 
discharged or released from active duty because of a service-
connected disability, a preexisting medical condition not 
characterized as a disability, for hardship, for convenience 
of the Government after completing 30 months of a three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of his own willful misconduct.  

5.  The veteran did not serve in the Selected Reserve.

6.  The veteran was not separated involuntarily or pursuant 
to voluntary separation incentives.


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  38 U.S.C.A. §§ 3011, 3012, 3018A, 3018B 
(West 1997); 38 C.F.R. §§ 21.7020(a)(6), 21.7040, 21.7044, 
21.7045 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is eligible for Chapter 30 
benefits on two separate bases: that his 1987 respite from 
service lasted less than 90 days and therefore does not 
constitute a "break in service"; and that he served at 
least three years of continuous active duty after October 19, 
1984, beginning in August 1987.  

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1) (West 1997).  In 
this case, the evidence of record indicates that the veteran 
first entered on active duty prior to June 30, 1985, in 
August 1974; therefore, he does not qualify for Chapter 30 
educational assistance benefits under 38 U.S.C.A. § 
3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In this case, a computerized printout of 
Department of Defense (DOD) data, and a VA Form 22-8945 
(Education Award) confirm that the veteran had remaining 
Chapter 34 eligibility as of December 31, 1989.  To convert 
Chapter 34 benefits to Chapter 30 benefits, a veteran must: 
(1) have served on active duty at any time during the period 
between October 19, 1984, and July 1, 1985, and have 
continued on active duty without a break in service; and (2) 
after June 30, 1985, have served at least three years of 
continuous active duty or have been discharged for a service-
connected disability, a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving 30 months of a three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of his own willful misconduct.  38 U.S.C.A. § 
3011(a)(1)(B).  

The record in this case satisfies the first requirement 
because it shows that the veteran was on active duty during 
the period extending from October 19, 1984 to July 1, 1985, 
and continued on active duty without a break in service 
through June 30, 1985.  The record does not satisfy the 
second requirement, however, because it shows that after June 
30, 1995, the veteran did not serve at least three years of 
continuous active duty and was not discharged for any of the 
aforementioned reasons. 

The veteran served on active duty from August 1974 until May 
1987, and reentered on active duty in August 1987.  He 
contends that his respite from service lasted less than 90 
days and therefore does not constitute a "break in 
service."  Regulations define "break in service" as a 
period of no more than 90 days between the date when an 
individual is released from active duty or otherwise receives 
a complete separation from active duty and the date he 
reenters on active duty.  38 C.F.R. § 21.7020(a)(5) (1998).  
Notwithstanding his argument, this fact does not help his 
claim.  

Statutory provisions distinguish between "continuing on 
active duty without a break in service" during the period 
October 19, 1984, to July 1, 1985, from the requirement of 
three years of "continuous active duty" after June 30, 
1985.  The former is required to satisfy 38 U.S.C.A. 
§ 3011(a)(1)(B); the latter is required to satisfy 
38 U.S.C.A. § 3011(a)(1)(B)(i).  The Board has already held 
that the record satisfies 38 U.S.C.A. § 3011(a)(1)(B) in that 
he served on active duty during the period October 19, 1984, 
to July 1, 1985 and continued on active duty without a break 
in service during that period.  Therefore, the pertinent 
question is whether active duty from July 1, 1985 to May 
1987, and from August 1987 to January 1995 constitutes 
"continuous active duty."  "Continuous active duty" means 
active duty without interruption.  An interruption will only 
be found when an individual receives a complete separation 
from active duty.  38 C.F.R. § 21.7020(a)(6).  Examples of 
service breaks that do not constitute interruptions are 
listed under 38 C.F.R. § 21.7020(a)(6)(ii)-(vi).   Inasmuch 
as none of the listed examples applies to this claim, the 
Board finds that the veteran's May 1987 separation from 
service constitutes an interruption of active duty, and that 
his two periods of active duty do not constitute "continuous 
active duty" such as to satisfy the requirement of three 
years of continuous active duty from June 30, 1985.   

The veteran contends that he is eligible for Chapter 30 
benefits under 38 U.S.C.A. § 3011(a)(1)(B)(i), because he 
served on active duty continuously for three years after June 
30, 1985, beginning in August 1987.  He served his second 
period of active duty from August 1987 to January 1995, for 
more than three years after June 30, 1985.  However, the 
provisions of 38 U.S.C.A. § 3011(a)(1)(B)(i), when read with 
38 C.F.R. § 3011(a)(1)(B), indicate that the veteran must 
have continuous active service from the date he served on 
active duty during the period October 19, 1984, to July 1, 
1985, through June 30, 1985, and continuing for three years 
from that June 1985 date, or at least through June 30, 1988.  
In short, these provisions require active service beginning 
at any time from October 19, 1984 to July 1, 1985, without a 
break in service during that period, and continuing for at 
least three years after June 30, 1985, without interruption.  
Clearly, the only way a veteran can satisfy both provisions 
is by beginning a continuous period of active duty no later 
than July 1, 1985, and ending that period of service no later 
than June 30, 1988.

Further, a veteran who entered service prior to June 30, 
1985, may also be eligible for Chapter 30 benefits if, among 
other things, he served with the Selected Reserve beginning 
within one year of discharge from active duty.  38 U.S.C.A. 
§ 3012(a)(1)(B)(ii).  In this case, the veteran has not 
alleged Selected Reserve service; therefore, he does not 
qualify for Chapter 30 educational benefits under this 
provision.

Notwithstanding any of the aforementioned provisions, an 
individual who was involuntary separated after February 2, 
1991, or who separated pursuant to voluntary separation 
incentives under section 1174a and 1175 of Title 10 may be 
entitled to Chapter 30 benefits under 38 U.S.C.A. §§ 3018A or 
3018B, provided certain criteria are met.  The veteran in 
this case was not discharged involuntarily or pursuant to 
voluntary separation incentives.  Rather, he was discharged 
after having completed sufficient service for retirement.  In 
light of the foregoing, the veteran is not eligible for 
Chapter 30 benefits under 38 U.S.C.A. §§ 3018A or 3018B.

The Board acknowledges and is sympathetic to the argument 
advanced by the veteran, especially in light of his twenty-
year service on active duty; however, the legal criteria 
governing service eligibility requirements for Chapter 30 
educational assistance are clear and specific, and the Board 
is bound by them.  Since payment of government benefits must 
be authorized by statute, and pertinent provisions of the 
statute provide that the veteran has not fulfilled basic 
service eligibility criteria, the veteran's assertions that 
his military service should confer Chapter 30 eligibility 
must fail.  Based on the foregoing, the Board finds that the 
veteran has failed to establish that he is eligible for 
educational assistance benefits under Chapter 30.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Eligibility for Chapter 30 educational assistance benefits is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

